Case: 20-60844     Document: 00516315180         Page: 1     Date Filed: 05/11/2022




              United States Court of Appeals
                   for the Fifth Circuit                         United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                  No. 20-60844                      May 11, 2022
                                Summary Calendar                   Lyle W. Cayce
                                                                        Clerk

   Ramon Hernandez Roman,

                                                                        Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A205 471 365


   Before Barksdale, Costa, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Ramon Hernandez Roman, a native and citizen of Mexico, petitions
   for review of the Board of Immigration Appeals’ (BIA) dismissing his appeal
   from the denial of his application for cancellation of removal. Roman
   contends the BIA failed to address key items of medical evidence, in


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60844      Document: 00516315180          Page: 2   Date Filed: 05/11/2022




                                    No. 20-60844


   contravention of its precedent, in concluding he failed to demonstrate his
   removal would cause exceptional and extremely unusual hardship to his
   qualifying relatives. This challenge, however, is unexhausted. Therefore,
   our court lacks jurisdiction to address it. See Wang v. Ashcroft, 260 F.3d 448,
   452–53 (5th Cir. 2001) (noting “alien fails to exhaust his administrative
   remedies with respect to an issue when the issue is not raised in the first
   instance before the BIA—either on direct appeal or in a motion to reopen”).
          Additionally, because Roman does not address the BIA’s conclusion
   that he failed to demonstrate an undue hardship to his qualifying relatives, he
   has abandoned any such challenge. See Chambers v. Mukasey, 520 F.3d 445,
   448 n.1 (5th Cir. 2008) (holding challenge waived for failure to brief).
          DISMISSED IN PART; DENIED IN PART.




                                          2